DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 03/11/2021.  Claims 1 and 10 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-13 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 03/11/2021 has been fully considered but it is not persuasive.
Applicant submits “Genoe fails to teach or suggest “n being greater than 4, dividing the field into a plurality of sequential, time-ordered sub-fields equal in duration, [and] wherein the plurality of sub-fields consists of a first group of sub-fields and a second group of sub-fields,  (Remarks, page 7, the last paragraph, page 9, the first paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. After careful consideration of the amendment, it is found that Genoe does read on the amendment. Paragraph 77 of Genoe discloses H the most significant bit; and Genoe further discloses G is the second most significant bit. Table 2 of Genoe shows there are 8 sub-frames (greater than 4), dividing the field into a plurality of sequential, time-ordered sub-fields equal in duration. The plurality of sub-fields consists of a first group of sub-fields 1-7 (contains H and G) and a second group of sub-fields 8 (doesn’t contain H and G). Most significant bit H and second most significant bit G are in first group of sub-frames 1-7 not present in any sub-frame of second group 8 as seen in table 2. The total number of sub-field of the second group that are consecutive in time is 0, therefore minimized. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art of the most significant bit, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claims 1 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genoe et al. (US. Pub. No. 2015/0302795, hereinafter “Genoe”).
As to claim 1,   (Currently Amended) Genoe discloses a method for reducing motion artifacts in moving image sequences displayed on a digitally driven active-matrix display comprising a plurality of display pixels logically organized in a plurality of rows and a plurality of columns [abstract, paragraphs 7 and 54, to provide good methods for digital driving of active matrix displays, a plurality of pixels organized in a plurality of rows and columns], the method comprising: 
representing each of a plurality of dots of an image to be displayed within a field by an n-bit digital image code [abstract, paragraph 55, representing each of the plurality of pixels of an image to be displayed within a frame by an n-bit digital code, and dividing the image into a number of sub-frames], n being greater than 4 [table 2, 8 sub-frames],
equal in duration [figure 4, paragraph 51, a frame can be divided into sub-frames equal in duration], each sub-field being further divided into a first time interval and a second time interval respectively comprising a first number and a second number of equally long time slots [figure 4, paragraphs 56-57, selecting each of the plurality of rows one first time per sub-frame, and subsequently for at least one sub-frame, a second time; for an n-bit digital image code with n=5, each sub-field is divided into a number of equally long time slots of 1/16 per paragraph 59],
assigning a number of time slots to each bit of the n-bit digital image code according to each bit’s significance in the digital image code, such that, for each but one sub-field, successive time slots of the first time interval are assigned to one of the bits of the digital image code, to be written during the first time interval of the sub-field, and successive time slots of the second time interval are assigned to a different one of the bits of the digital image code, to be written during the second time interval of the sub-field [paragraph 59, the LSB is shown during the first time interval for the duration of 1/16 of the sub-frame and another code 0 is shown during the second selection of the first subframe, the second LSB is displayed during the first selection time interval for the duration of 1/8 of the sub-frame (i.e. for two time slots) and the second LSB is turned off the rest of the sub-frame sub-frame; one time slot is assigned to the LSB, a two time slots are assigned to the second LSB according to its significance in the digital image code, etc.],
within a duration of at least one sub-field, sequentially selecting each of the plurality of rows twice [paragraph 56, selecting each of the plurality of rows one first time per sub-frame, and subsequently for at least one sub-frame, a second time], wherein upon a first selection a first bit of the digital image code is written to the selected row during the first time interval and upon a second selection a second bit of the digital image code, different from the written first bit of the 
wherein the plurality of sub-fields consists of a first group of sub-fields and a second group of sub-fields [table 2, first group of sub-frames “1”-“7”, second group of sub-frame “8”], wherein the most significant bit of the digital image code is present in each subfield of the first group of sub-fields and not present in any subfield of the second group of subfields [table 2, most significant bit “H” and second most significant bit “G” are in first group of sub-frames “1”-“7” not present in any sub-frame of second group “8”, paragraph 77], the plurality of sub-fields being arranged chronologically such that a total number of subfields of the second group that are consecutive in time is minimized [table 2, the total number of sub-frames of the second group that are consecutive in time is 0 therefore minimized] 
Genoe discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Genoe according to different features of the various embodiments, in order to provide good methods based on pulse width modulation (Genoe, paragraph 7).
claim 2,    (Original) Genoe discloses the method according to claim 1, wherein a first most significant bit and a second most significant bit of the digital image code are each written during time intervals which are substantially regularly distributed over the sub-fields comprised in one field [table 1, paragraphs 62-66].
As to claim 3,    (Original) Genoe discloses the method according to claim 2, wherein the first most significant bit, the second most significant bit and a third most significant bit of the digital image code are each written during time intervals which are substantially regularly distributed over the sub-fields comprised in one field [table 1, paragraphs 62-66].
As to claim 4,    (Previously Presented) Genoe discloses the method according to claim 1, wherein a first most significant bit of the digital image code is written during time intervals associated with more than 50% of the sub-fields comprised in one field [table 4, a first most significant bit “D” is written during time intervals associated with more than 50% of the sub-fields comprised in one field].
As to claim 5,    (Original) Genoe discloses the method according to claim 1, wherein the delay between the first selection and the second selection in the at least one sub-field is equal or less than the delay between the first selection and the second selection in any further subsequent sub-field [paragraphs 57-58, when the number of sub-frames N equals the number of bits (N=n), the time delay in the xth sub-frame may equal ½ N-x of the sub-frame duration].
As to claim 6,    (Original) Genoe discloses the method according to claim 1, wherein a number of sub-fields comprised in one field equals a power of two [table 1, paragraphs 62-66, for n=8].
claim 7,    (Original) Genoe discloses the method according to claim 1, wherein each sub-field comprises an equal number of time slots [table 1, paragraphs 62-66, sub-field comprises an equal number of time slots].
As to claim 8,    (Original) Genoe discloses the method according to claim 1, wherein the second number of time slots in a second time interval of at least one sub-field is zero and only one bit of the digital image code is written during the at least one sub-field [table 1, paragraphs 62-66].
As to claim 9,    (Original) Genoe discloses the method according to claim 1, wherein writing the bit of the digital image code during the first interval and writing the second bit of the digital image code during the second interval comprises driving the bits using pulse-width modulation [table 1, paragraphs 62-66].
As to claim 10,    (Currently Amended) Genoe discloses a digital driver circuitry for driving display pixels of an active-matrix display arranged in rows and columns [figure 5, abstract, paragraphs 7 and 54, to provide good methods for digital driving of active matrix displays, a plurality of pixels organized in a plurality of rows and columns], the digital driver circuitry comprising
a digital row select driver [figure 5, select line driving circuitry “51”] for sequentially selecting each one of a plurality of rows for each sub-field in a plurality of sub-fields of equal duration [figure 4, paragraph 51, a frame can be divided into sub-frames equal in duration] comprised in a field to be displayed at a first time and for sequentially selecting each one of a plurality of rows for at least one sub-field at a second time, there being a delay between a first selection of a row at the first time and a second selection of that same row at the second time [paragraph 69], wherein the plurality of sub-fields consists of a first group of sub-fields and a second group of sub-fields [table 2, first group of sub-frames “1”-“7”, second group of sub-frame “8”],
a digital column data driver [figure 5, digital data line (column) driving circuitry “52”] for writing bits of an n-bit digital image code to corresponding display pixels of a selected row, a first bit of the digital image code being written during a first interval upon a first selection of a row and a second bit of the digital image code, different from the written first bit, being written upon a second selection of that same row, n being greater than 4, [paragraph 104, table 2, 8 sub-frames], and
a controller [paragraph 106, a controller] for synchronizing the digital row select driver and the digital column data driver, the controller being adapted for generating the first bit of the digital image code to be written within each sub-field or generating the first bit and second bit of the digital image code to be written within the at least one sub-field of the field, such that a most significant bit of the digital image code is present in each subfield of the first group of sub-fields and not present in any subfield of the second group of subfields [table 2, most significant bit “H” and second most significant bit “G” are in first group of sub-frames “1”-“7” not present in any sub-frame of second group “8”, paragraph 77], the plurality of sub-fields being arranged chronologically such that a total number of subfields of the second group that are consecutive in time is minimized [table 2, the total number of sub-frames of the second group that are consecutive in time is 0 therefore minimized] for at least every third sub-field over the sub-fields comprised in one field [figure 3, paragraph 4, a display architecture is used wherein select lines (for instance rows) are digitally driven by dedicated timing control circuitry and wherein data lines (for instance columns) are driven by a digital voltage, as schematically per paragraph 106, 
Genoe discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Genoe according to different features of the various embodiments, in order to provide good methods based on pulse width modulation (Genoe, paragraph 7).
As to claim 11,    (Original) Genoe discloses the digital driver circuitry according to claim 10, wherein the digital row select driver comprises at least two shift registers or at least two linear arrays of clocked flip-flops [figure 9, paragraph 105].
As to claim 12,    (Original) Genoe discloses an active-matrix display comprising a plurality of display pixels arranged in rows and columns, a plurality of row bitlines and data bitlines, each display pixel being connected to one of the row bitlines and one of the data bitlines, wherein the active-matrix display further comprises a digital driver circuitry according to claim 10, the digital driver circuitry being connected to the each of the plurality of row bitlines and each of the plurality of data bitlines [figure 5, paragraph 68].
As to claim 13,     (Previously Presented) Genoe discloses the method of claim 4, wherein a second most significant bit of the digital image code is written during time intervals associated with at least 25% of the sub-fields comprised in one field [table 1, a second most significant bit “E” is written during time intervals associated with at least 25% of the sub-fields comprised in one field, paragraphs 62-66].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622